Citation Nr: 0812056	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-40 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an increased rating for iritis of the left 
eye, currently rated as 10 percent disabling for active 
pathology, and 10 percent disabling for decreased visual 
acuity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 and January 2007 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claim of entitlement to service 
connection for multiple sclerosis and awarded an additional 
10 percent disability rating for left eye iritis, based upon 
impairment of visual acuity.  As that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for an increased rating remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for multiple 
sclerosis is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left eye iritis has not been manifested by 
any active pathology since November 2002.  

2.  For the period from November 2002 to April 9, 2006, the 
corrected visual acuity of the veteran's left eye was better 
than 20/50.  

3.  For the period since April 10, 2006, the corrected visual 
acuity of the veteran's left eye has been better than 20/70.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for active 
left eye iritis and in excess of 10 percent, from April 10, 
2006, for the associated decrease in visual acuity of the 
left eye have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.75, 4.76, 4.80, 4.83, 4.84a, Diagnostic 
Code 6003 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The veteran has been in receipt of a 10 percent disability 
rating for active iritis under DC 6003 since July 1, 1988.  
Since that 10 percent rating has been in effect for more than 
20 years, the evaluation is protected, by law, against 
reduction.  38 C.F.R. § 3.951 (2007).  By a January 2007 
rating decision, the veteran was awarded a separate 10 
percent rating under DC 6079 for impairment of visual acuity, 
effective April 10, 2006.  

Diagnostic Code 6003 provides that iritis in chronic form is 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.  38 
C.F.R. § 4.84a, DC 6003.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  38 
C.F.R. § 4.75.  Additionally, where, as here, only one eye is 
service-connected, the nonservice-connected eye is considered 
to be normal.  Villano v. Brown, 10 Vet. App. 248 (1997) 
(acknowledging that nonservice-connected loss was considered 
to be normal according to long-standing rating policy, and 
noting that where the visual acuity in the nonservice-
connected eye was normal at the time the other eye was 
service-connected, any subsequent loss of vision in the 
nonservice-connected eye could not form the basis for an 
evaluation for compensation purposes).

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The 
ratings increase in 10 percent increments according to the 
levels of vision impairment with the greatest award of 100 
percent assignable for visual acuity of 5/200 in each eye. 38 
C.F.R. § 4.84(a), Diagnostic Codes 6063-6078.

On VA examination in January 2004, the veteran reported a 
history of approximately 30 episodes of iritis, predominantly 
affecting the left eye.  He additionally reported that he had 
been diagnosed with multiple sclerosis, and had a four-year 
history of bilateral intranuclear opthalmoplegia.  Physical 
examination revealed corrected visual acuity of 20/30 in the 
right eye, and 20/40 in the left eye.  There was no evidence 
of diplopia or visual field deficits.  Examination of the 
pupils revealed afferent defects and examination of the 
extraocular muscles revealed bilateral intranuclear 
opthalmoplegia.  Cover test revealed orthophoria at distance 
vision and exophoria at near vision.  Slit lamp examination 
revealed normal corneas, bilaterally, and post synechia of 
both eyes, left greater than right.  The anterior chambers 
were deep and clear, bilaterally.  The lids and conjunctivae 
were normal, bilaterally.  Intraoccular pressure was 16/16.  
Dilated fundus examination revealed a cup to disc ratio of 
.3/.3, with right optic disc pallor.  The diagnoses were post 
synechia due to iritis, a cataract in the left eye, and 
bilateral intranuclear opthalmoplegia and right optic disc 
pallor secondary to multiple sclerosis.  

Treatment records dated in March 2004 show that the veteran's 
corrected visual acuity was 20/50+ in the right eye, and 
20/40- in the left eye.  There were no visual field deficits 
noted.  The next record of treatment related to the eyes is 
not dated until March 2006.  At that time the veteran sought 
treatment for pink eye of the right eye that was felt to most 
probably be due to iritis.  The veteran did not complain of 
poor vision.  Examination revealed corrected visual acuity of 
20/25, bilaterally.  On follow up evaluation in April 2006, 
the veteran's acute uveitis of the right eye was found to 
have resolved.  He reported at that time that his recurrent 
iritis did affect the overall quality of his vision.  The 
veteran's corrected visual acuity was 20/20 in the right eye, 
and 20/50 in the left eye, although the examiner noted that 
these measurements were overestimations, as the veteran was 
sitting in a wheelchair in front of the examination chair.  
The decreased visual acuity of the left eye was determined to 
likely be the result of a cataract in the left eye.  There 
are no further treatment records pertaining to the eyes.

The veteran underwent an additional VA examination of the 
eyes in November 2006.  At the time of the examination, the 
veteran reported experiencing decreased near and distant 
vision in the left eye.  Examination revealed visual acuity 
of 20/40 in the right eye, with pinhole to 20/30+.  In the 
left eye, visual acuity was 22/100, with pinhole to 20/60.  
There was a mild afferent pupillary defect in the right eye.  
The pupil in the left eye was fixed to 2 millimeters.  He had 
full range of ocular motility with approximately 15 prism 
diopter alternating XP with presence to the left eye.  
Intraocular pressures were 13 mmHg, bilaterally.  He had 
significant dermatochalasis bilaterally.  There was posterior 
synechiae of the right eye nasally and approximately 360 
degrees in the left eye.  The cornea was clear and the 
anterior chamber was deep and quiet, bilaterally.  There was 
a trace nuclear cataract of the right eye, and a 2+ nuclear 
sclerotic cataract with opalescence of the left eye.  Dilated 
fundus examination showed a dilated right pupil; the left eye 
did not dilate.  The impression was history of iritis, left 
greater than right, and visually significant cataract in the 
left eye secondary to iritis.  It was recommended that the 
veteran have the cataract extracted.

Throughout the pendency of the appeal, the veteran has not 
had active iritis of the left eye.  Treatment records dated 
from March 2004 to April 2006 show that the veteran received 
treatment in April 2006 for iritis of the right eye, but not 
the left.  Additionally, on VA examination in January 2004 
and in November 2006 the veteran was not found to have active 
iritis of the left eye, and was diagnosed with a history of 
left eye iritis.  Based upon these facts, the veteran would 
not be entitled to a separate 10 percent rating for active 
iritis.  However, as the veteran's 10 percent rating for 
active iritis of the left eye has been in effect for more 
than 20 years, that rating is protected and is not subject to 
reduction.  38 C.F.R. § 3.951.  Additionally, the veteran is 
not entitled to a compensable rating for loss of visual 
field, as on each examination he was found to have no visual 
field deficits.  38 C.F.R. § 4.84a, DCs 6003, 6080.  Thus, in 
order for the veteran to be entitled to ratings higher than 
those currently in effect, the veteran's corrected visual 
acuity must be severe enough to warrant an increased rating 
of 20 percent.

In that regard, a 10 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078.

On VA examination in January 2004 the veteran had corrected 
visual acuity of 20/30 in the right eye, and 20/40 in the 
left eye.  That impairment does not warrant a 10 percent 
rating under DCs 6077 or 6078.  Treatment records dated in 
March 2004 show that the veteran's corrected visual acuity 
was 20/50+ in the right eye, and 20/40- in the left eye.  The 
next record of treatment, dated in March 2006, shows that the 
veteran was found to have corrected visual acuity of 20/25, 
bilaterally.  In April 2006 the veteran's corrected visual 
acuity was 20/20 in the right eye, and 20/50 in the left eye, 
although the examiner noted that these measurements were 
overestimations, as the veteran was sitting in a wheelchair 
in front of the examination chair.  The veteran was granted a 
10 percent rating for impairment of visual acuity based upon 
the April 10, 2006, measurement.  The Board finds that a 10 
percent rating was not warranted prior to April 10, 2006 
because until that time the veteran's service-connected eye 
had visual acuity better than 20/50.  Villano v. Brown, 10 
Vet. App. 248. 

In addressing whether the veteran is entitled to a rating 
higher than 10 percent for impairment of visual acuity, the 
Board finds that he is not.  In April 2006, the corrected 
visual acuity of the veteran's left eye was 20/50.  On VA 
examination in November 2006 the veteran had visual acuity of 
20/40 in the right eye, with pinhole to 20/30+, and visual 
acuity in the left eye of 22/100, with pinhole to 20/60.  In 
order to be entitled to a higher rating of 20 percent for 
impairment of visual acuity, the veteran's corrected visual 
acuity of the left eye would have to be at least 20/70.  
Because the veteran's corrected visual acuity of the left eye 
has been better than 20/70 throughout the pendency of the 
appeal, the Board finds that he is not entitled to a rating 
higher than 10 percent for the impairment of visual acuity in 
his left eye.

In sum, the Board finds that the veteran is entitled to no 
more than a 10 percent rating for active iritis, and that he 
is entitled to no more than a 10 percent rating for 
impairment of visual acuity since April 10, 2006.  The Board 
has considered whether a higher rating might be warranted for 
any period of time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

However, the weight of the credible evidence demonstrates 
that the veteran is entitled to no more than a 10 percent 
rating for active iritis, and that he is entitled to no more 
than a 10 percent rating for impairment of visual acuity 
since April 10, 2006.  As the preponderance of the evidence 
is against the claim for increased ratings, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, March 2006, 
and November 2006; rating decisions in March 2004 and January 
2007; and a statement of the case in November 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2007 statement of the case and the April 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board notes that 
the veteran has stated that he has been in receipt of 
disability compensation benefits from the Social Security 
Administration since July 2001.  The decision granting these 
benefits and the records upon which the decision was based 
have not been associated with the veteran's claims file.  
However, because the instant claim involves entitlement to an 
increased rating, and the period under review dates from 
November 2002, but no earlier, the Board finds that any 
records which might be obtained from the Social Security 
Administration would predate the period under review and 
therefore be inapplicable to the veteran's claim.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained medical 
examinations in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

A rating in excess of 10 percent for active iritis of the 
left eye and in excess of 10 percent for impairment of visual 
acuity of the left eye is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for multiple sclerosis.

The veteran contends that the iritis with which he was 
diagnosed in service was the initial manifestation of his 
multiple sclerosis (MS).  He argues that this initial 
manifestation in service was the clinical onset of his MS and 
that he is therefore entitled to service connection for MS.

Post-service medical records reflect that the veteran was not 
officially diagnosed with MS until May 2000.  Significantly, 
however, on VA examination of the eyes in February 1990, the 
veteran, in addition to complaining about his eyes, 
complained of back pain that he attributed to work as a 
carpenter.  Given the veteran's history of uveitis and his 
history of testing positive for the HLA-B27 antigen, the 
examiner noted that the veteran's back pain was of concern as 
it was possible that the back pain was due to ankylosing 
spondylosis rather than solely related to work as a 
carpenter.  Additionally, treatment records dated in March 
2006 show that the veteran's iritis and MS were felt to have 
a systemic association.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not yet been 
afforded a VA examination with respect to his claim for 
service connection for MS.  Because the examiner's noted 
concern on VA examination in February 1990 suggests that an 
autoimmune disorder may have existed well before the official 
diagnosis in May 2000, and it appears that the veteran's 
iritis and MS have a systemic connection, and it is unclear 
to the Board whether the iritis with which the veteran was 
diagnosed in service may have been the initial manifestation 
of his MS, the Board finds that a remand for an examination 
and opinion is necessary in order to fairly decide the merits 
of his claim.

Finally, a review of the record reflects that the veteran has 
indicated that he was awarded disability benefits from the 
Social Security Administration (SSA) due to his MS.  Because 
the records upon which this grant of benefits was based are 
not included in the claims folder, these should be obtained 
on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
is based.

2.  Schedule the veteran for a 
neurological examination for the 
purpose of ascertaining the approximate 
date of the clinical onset of MS.  The 
claims file should be made available to 
and be reviewed by the examiner, and 
the examination report should reflect 
that the claims file was reviewed.  The 
examiner should review the complaints 
pertaining to uveitis or iritis in the 
veteran's service medical records, and 
carefully review similar complaints 
dated after the veteran's separation 
from service, in addition to complaints 
related to back pain (possible 
ankylosis spondylitis).  The examiner 
should specifically opine as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
veteran had ascertainable residuals 
related to a diagnosis of MS either 
during service or within the first 
seven years after his separation from 
service, and as to whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's iritis 
was the initial manifestation of his 
MS.  In this regard, the examiner 
should comment as to any systemic 
association between the MS and the 
iritis.  A rationale for each opinion 
must be provided.  The examiner should 
reconcile the opinion with all other 
opinions of record.

3.  Then, readjudicate the claim for 
service connection for multiple 
sclerosis.  If action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response,  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


